DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 2, paragraph 4: “condense” should read “condensed”
Pg. 2, paragraph 5: “reverse direction to a direction of a heating operation” should read “reverse direction compared to the direction of a heating operation”
Pg. 15, paragraph 56: “flowing the outdoor” should read “flowing to the outdoor”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “wherein the defrosting bypass valve comprises: a first bypass valve disposed in the first bypass pipe; and a second bypass valve disposed in the second bypass pipe” is unclear to the Examiner as it is the first and second bypass pipes that comprise the first and second bypass valves respectively, not the defrosting bypass valve. For purposes of examination, the Examiner will interpret the recitation “wherein the defrosting bypass valve comprises” to mean “wherein the defrosting bypass pipe comprises”. 
Claims 10-12 call for the recitation “high-speed defrosting operation”. It is unclear to the Examiner as the phrase is not defined in the specification or the claims. 
Claim 11 recites the limitation "the common bypass pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No “common bypass pipe” is claimed in the claims that claim 11 depends from. The Examiner recommends changing “the common bypass pipe” to “a common bypass pipe”. 
Claims 8 and 9 are also rejected by virtue of their dependency on claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (KR 20180104416), hereinafter, Jun in view of Yoneda (CN 1285907), hereinafter, Yoneda and Shigeaki et al. (JPS62138660) hereinafter, Shigeaki.
Regarding claim 1, Jun discloses an air conditioner (Fig. 2, air conditioning system 10), comprising:
a compressor (Fig. 2, compressor 45) configured to compress a refrigerant;
an indoor heat exchanger (Fig. 2, indoor heat exchanger 20) in fluid communication with the compressor (Fig. 2 depicts indoor heat exchanger 20 in fluid communication with compressor 45), and configured to perform heat exchange between the refrigerant and indoor air;
an outdoor heat exchanger (Fig. 2, outdoor heat exchanger 30) in fluid communication with the compressor (Fig. 2 depicts outdoor heat exchanger 30 in fluid communication with compressor 45), and configured to perform heat exchange between the refrigerant and outside air;
an expansion device (Fig. 2, expansion valve 50) disposed in a pipe (Fig. 2, third pipe 72 and fourth pipe 73) that connects the indoor heat exchanger and the outdoor heat exchanger (Fig. 2 depicts expansion valve 50 disposed in a pipe that connects the indoor and outdoor heat exchangers 20 and 30, respectively) and configured to expand the refrigerant;
Jun, discloses a bypass pipe 100 having a first end (Fig. 3, main bypass pipe 150) connected at a middle point of the outdoor heat exchanger (Fig. 3, second coupling pipe 130), and a second end (see annotated Fig. 2 of Jun below, second end A) connected to an inlet pipe (Fig. 2, seventh pipe 76) of the compressor and a bypass valve 110 however they are not taught to be used in a defrost operation.
Yoneda, in the same field of endeavor, teaches a defrosting bypass pipe (Fig. 7, bypass pipe 90);
	a defrosting bypass valve (Fig. 7, electromagnetic valve 91) disposed in the defrosting bypass pipe (Fig. 7 depicts electromagnetic valve 91 disposed in the bypass pipe 90) (Pg. 10, lines 19-21, when the reverse cycle defrosting operation process, by opening the electromagnetic valve 91, the exterior heat exchanger 83 flows to the main expansion valve 85 the liquid refrigerant from the bypass tube 90 into compressor 81).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the bypass line and valve of the air conditioner disclosed by Jun with the defrost bypass line and valve of Yoneda. One of ordinary skill in the art would have been motivated to make this modification because by cycling the defrost operation process, the time during which the heating operation is interrupted can be shorted to improve the heating comfort (Yoneda, Pg. 10, lines 24-25).
Further, neither Jun nor Yoneda disclose a processor configured to open and close the defrosting bypass valve according to a temperature of the refrigerant in the outdoor heat exchanger.
Shigeaki, in the same field of endeavor, teaches a processor (Fig. 2, microcomputer 20) configured to open and close the defrosting bypass valve according to a temperature of the refrigerant in the outdoor heat exchanger (Pg. 4, Accordingly, the air temperature Ta (outside air temperature) flowing into the outdoor heat exchanger 5 and the refrigerant temperature T. on the inlet side of the outdoor heat exchanger 50 are detected by the sensors 26 and 24, and the detected temperatures are taken into the microcomputer 20, and if the difference obtained becomes greater than or equal to the set value X, it enters a state requiring defrosting. In the defrosting operation, the temperature of the compressor 1 needs to be higher than the set temperature y because the heat storage amount of the compressor is also used as a defrosting heat source, as described later. Therefore, the temperature of the compressor is replaced with the discharge gas temperature Td, and this temperature Td is detected by the sensor 23. If the detected temperature is equal to or lower than the set value y, the second solenoid valve 9 is energized to open the solenoid valve…when the outside air temperature iTd rises to the set temperature Tr, the second solenoid valve 9 is turned off and closed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner of Jun as modified by Yoneda with the processor of Shigeaki. One of ordinary skill in the art would have been motivated to make this modification because the controlled temperature of the discharge gas during the defrost operation allows little liquid return to the compressor as compared with the conventional hot gas bypass defrosting method which improves reliability (Shigeaki, pg. 5). 

    PNG
    media_image1.png
    546
    690
    media_image1.png
    Greyscale

Annotated Fig. 2 of Jun
 Regarding claim 5, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein in response to the temperature of the refrigerant in the outdoor heat exchanger being lower than a predetermined temperature, the processor opens the defrosting bypass valve (Shigeaki, pg. 4, Accordingly, the air temperature Ta (outside air temperature) flowing into the outdoor heat exchanger 5 and the refrigerant temperature T. on the inlet side of the outdoor heat exchanger 50 are detected by the sensors 26 and 24, and the detected temperatures are taken into the microcomputer 20, and if the difference obtained becomes greater than or equal to the set value X, it enters a state requiring defrosting. In the defrosting operation, the temperature of the compressor 1 needs to be higher than the set temperature y because the heat storage amount of the compressor is also used as a defrosting heat source, as described later. Therefore, the temperature of the compressor is replaced with the discharge gas temperature Td, and this temperature Td is detected by the sensor 23. If the detected temperature is equal to or lower than the set value y, the second solenoid valve 9 is energized to open the solenoid valve), and in response to the temperature of the refrigerant in the outdoor heat exchanger being higher than or equal to the predetermined temperature, the processor closes the defrosting bypass valve (Shigeaki, pg. 4, when the outside air temperature iTd rises to the set temperature Tr, the second solenoid valve 9 is turned off and closed). Further, the operation of the bypass valve by the processor in response to changes in temperature is a result of the modification of references used in the rejection of claim 1.
Regarding claim 6, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above), further comprising an accumulator (Jun, Fig. 2, gas-liquid separator 40) disposed between the outdoor heat exchanger and the compressor (Jun, Fig. 2 depicts gas-liquid separator 40 disposed between the outdoor heat exchanger and the compressor), wherein the defrosting bypass pipe comprises:
a common bypass pipe (Jun, Fig. 2, bypass pipe 100 as modified with the defrost function of Yoneda) connected to the outdoor heat exchanger;
a first bypass pipe (see annotated Fig.2 of Jun below, first bypass pipe B) branched from the common bypass pipe and connected to the inlet pipe of the compressor; and
a second bypass pipe (see annotated Fig. 8 of Jun below, second bypass pipe C) branched from the common bypass pipe and connected to an inlet pipe of the accumulator.
	Jun, discloses multiple embodiments of the air conditioning system 10. A first embodiment (Fig. 2) depicts a bypass pipe 100 with a bypass valve 100 connected from the outdoor heat exchanger 30 to the inlet of the compressor (Fig. 2, seventh pipe 76). A third embodiment of the air conditioner system denoted 10B (Fig. 8) depicts a bypass pipe 100b with a bypass valve 110b connected from the outdoor heat exchanger 30 to the inlet of the accumulator (Fig. 8, sixth pipe 75, gas-liquid separator 40). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the defrost bypass pipe of Jun as modified by Yoneda by combining the first and third embodiments of the bypass pipe disclosed in Jun to create a common bypass pipe that is branched both to the inlet of the compressor and to the inlet of the accumulator. One of ordinary skill in the art would have been motivated to make this modification to achieve the benefits of both bypassing the phased-changed refrigerant to the compressor so it no longer flows in the outdoor heat exchanger and sending refrigerant to the accumulator to allow for separation of the gas and liquid phased of the refrigerant so only gas-phase refrigerant is supplied to the compressor, ultimately improving the performance of the outdoor heat exchanger (Jun, pg. 9, paragraph 62; pg. 12, paragraph 122; pg. 5, paragraph 10). 

    PNG
    media_image2.png
    358
    690
    media_image2.png
    Greyscale

Annotated Fig. 2 of Jun

    PNG
    media_image3.png
    406
    669
    media_image3.png
    Greyscale

Annotated Fig. 8 of Jun
	Regarding claim 7, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 6 (see the combination of references used in the rejection of claim 6 above), wherein the defrosting bypass valve (as best understood, see 112b rejections above) comprises:
a first bypass valve (Jun, Fig. 2, bypass valve 110) disposed in the first bypass pipe (see annotated Fig.2 of Jun below, bypass valve 110 is disposed in first bypass pipe B); and
a second bypass valve (Jun, Fig. 2, bypass valve 110) disposed in the second bypass pipe (see annotated Fig. 8 of Jun below, bypass valve 110 is disposed second bypass pipe C).
Further, the first and second bypass valves are a result of the modification of references used in the rejection of claim 6 above. Additionally, the first and third embodiments of Jun (Fig. 2 and 8, respectively) both are configured with bypass valve 110, this configuration would be maintained when modified herein as claimed, resulting in each branch of the common bypass pipe comprising a bypass valve. 

    PNG
    media_image2.png
    358
    690
    media_image2.png
    Greyscale

Annotated Fig. 2 of Jun

    PNG
    media_image3.png
    406
    669
    media_image3.png
    Greyscale

Annotated Fig. 8 of Jun
Regarding claim 8, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 7 (see the combination of references used in the rejection of claim 7 above), wherein based on the temperature of the refrigerant in the outdoor heat exchanger, the processor selectively opens and closes the first bypass valve or the second bypass valve (Shigeaki, pg. 4, Accordingly, the air temperature Ta (outside air temperature) flowing into the outdoor heat exchanger 5 and the refrigerant temperature T. on the inlet side of the outdoor heat exchanger 50 are detected by the sensors 26 and 24, and the detected temperatures are taken into the microcomputer 20, and if the difference obtained becomes greater than or equal to the set value X, it enters a state requiring defrosting. In the defrosting operation, the temperature of the compressor 1 needs to be higher than the set temperature y because the heat storage amount of the compressor is also used as a defrosting heat source, as described later. Therefore, the temperature of the compressor is replaced with the discharge gas temperature Td, and this temperature Td is detected by the sensor 23. If the detected temperature is equal to or lower than the set value y, the second solenoid valve 9 is energized to open the solenoid valve…when the outside air temperature iTd rises to the set temperature Tr, the second solenoid valve 9 is turned off and closed. Thereafter, the first solenoid valve 8 is energized, and the high-temperature and high-pressure refrigerant gas on the discharge side of the compressor is bypassed to the outdoor heat exchanger 5 to perform defrosting). Further, the operation of the bypass valves by the processor in response to changes in temperature is a result of the modification of references used in the rejection of claims 1 and 7.
Regarding claim 9, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 7 (see the combination of references used in the rejection of claim 7 above), wherein in response to the temperature of the refrigerant in the outdoor heat exchanger being lower than a predetermined reference temperature, the processor opens the second bypass valve (Shigeaki, pg. 4, Accordingly, the air temperature Ta (outside air temperature) flowing into the outdoor heat exchanger 5 and the refrigerant temperature T. on the inlet side of the outdoor heat exchanger 50 are detected by the sensors 26 and 24, and the detected temperatures are taken into the microcomputer 20, and if the difference obtained becomes greater than or equal to the set value X, it enters a state requiring defrosting. In the defrosting operation, the temperature of the compressor 1 needs to be higher than the set temperature y because the heat storage amount of the compressor is also used as a defrosting heat source, as described later. Therefore, the temperature of the compressor is replaced with the discharge gas temperature Td, and this temperature Td is detected by the sensor 23. If the detected temperature is equal to or lower than the set value y, the second solenoid valve 9 is energized to open the solenoid valve), and in response to the temperature of the refrigerant in the outdoor heat exchanger being higher than or equal to the predetermined reference temperature, the processor closes the second bypass valve (Shigeaki, pg. 4, when the outside air temperature iTd rises to the set temperature Tr, the second solenoid valve 9 is turned off and closed). Further, the operation of the second bypass valve by the processor in response to changes in temperature is a result of the modification of references used in the rejection of claims 1 and 7.
Regarding claim 10, Jun discloses a method for controlling an air conditioner (Jun, Fig. 2, air conditioning system 10) comprising a compressor (Jun, Fig. 2, compressor 45), an outdoor heat exchanger (Jun, Fig. 2, outdoor heat exchanger 30), an expansion device (Jun, Fig. 2, expansion valve 50), and an indoor heat exchanger (Jun, Fig. 2, indoor heat exchanger 20), the method comprising:
However, Jun does not disclose performing a high-speed defrosting operation of opening a defrosting bypass valve disposed at a defrosting bypass pipe having a first end connected to a middle point of the outdoor heat exchanger, and a second end connected to an inlet pipe of the compressor.
Yoneda, in the same field of endeavor, teaches performing a high-speed defrosting operation (as best understood, see 112b rejections above) of opening a defrosting bypass valve (Jun, Fig. 2, bypass valve 110) disposed at a defrosting bypass pipe (Jun, Fig. 2, bypass pipe 100) (Yoneda, pg. 10, lines 19-21 and 24-25, when the reverse cycle defrosting operation process, by opening the electromagnetic valve 91, the exterior heat exchanger 83 flows to the main expansion valve 85 the liquid refrigerant from the bypass tube 90 into compressor 81…Therefore, the defrosting operation can be completed in a short time.) having a first end connected to a middle point of the outdoor heat exchanger, and a second end connected to an inlet pipe of the compressor (Fig. 2 of Jun depicts the a bypass pipe 100 having a first end (Fig. 3, main bypass pipe 150) connected at a middle point of the outdoor heat exchanger (Fig. 3, second coupling pipe 130), and a second end (see annotated Fig. 2 of Jun below, second end A) connected to an inlet pipe (Fig. 2, seventh pipe 76) of the compressor and a bypass valve 110).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the bypass pipe and bypass valve of the air conditioner of Jun with the method of using the bypass pipe and bypass valve in a high-speed defrosting operation as taught by Yoneda. One of ordinary skill in the art would have been motivated to make this modification because by cycling the defrost operation process, the time during which the heating operation is interrupted can be shorted to improve the heating comfort (Yoneda, Pg. 10, lines 24-25).
However, neither Jun nor Yoneda disclose in response to a temperature of a refrigerant in the outdoor heat exchanger being higher than or equal to a predetermined temperature, performing a normal defrosting operation of closing the defrosting bypass valve.
Shigeaki, in the same field of endeavor teaches, in response to a temperature of a refrigerant in the outdoor heat exchanger being higher than or equal to a predetermined temperature, performing a normal defrosting operation of closing the defrosting bypass valve (pg. 4, when the outside air temperature iTd rises to the set temperature Tr, the second solenoid valve 9 is turned off and closed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method for controlling an air conditioner of Jun as modified by Yoneda with the normal defrosting operation in response to temperature changes of Shigeaki. One of ordinary skill in the art would have been motivated to make this modification because the controlled temperature of the discharge gas during the defrost operation allows little liquid return to the compressor as compared with the conventional hot gas bypass defrosting method which improves reliability (Shigeaki, pg. 5).
Regarding claim 11, Jun as modified by Yoneda and Shigeaki disclose the method of claim 10,
wherein the method of claim 10 (see the combination of references used in the rejection of claim 10 above), wherein the defrosting bypass pipe comprises:
a common bypass pipe (Jun, Fig. 2, bypass pipe 100 as modified with the defrost function of
Yoneda) connected to the outdoor heat exchanger; 
a first bypass pipe (see annotated Fig.2 of Jun below, first bypass pipe B) including a first bypass
valve (Jun, Fig. 2, bypass valve 110), branched from the common bypass pipe, and connected to the inlet pipe of the compressor; and
a second bypass pipe (see annotated Fig. 8 of Jun below, second bypass pipe C) including a second bypass valve (Jun, Fig. 2, bypass valve 110), branched from the common bypass pipe,
and connected to an inlet pipe of an accumulator (Jun, Fig. 2, gas-liquid separator 40), 
Jun, discloses multiple embodiments of the air conditioning system 10. A first embodiment (Fig. 2) depicts a bypass pipe 100 with a bypass valve 100 connected from the outdoor heat exchanger 30 to the inlet of the compressor (Fig. 2, seventh pipe 76). A third embodiment of the air conditioner system denoted 10B (Fig. 8) depicts a bypass pipe 100b with a bypass valve 110b connected from the outdoor heat exchanger 30 to the inlet of the accumulator (Fig. 8, sixth pipe 75, gas-liquid separator 40). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the defrost bypass pipe of Jun as modified by Yoneda by combining the first and third embodiments of the bypass pipe disclosed in Jun to create a common bypass pipe that is branched both to the inlet of the compressor and to the inlet of the accumulator. One of ordinary skill in the art would have been motivated to make this modification to achieve the benefits of both bypassing the phased-changed refrigerant to the compressor so it no longer flows in the outdoor heat exchanger and sending refrigerant to the accumulator to allow for separation of the gas and liquid phased of the refrigerant so only gas-phase refrigerant is supplied to the compressor, ultimately improving the performance of the outdoor heat exchanger (Jun, pg. 9, paragraph 62; pg. 12, paragraph 122; pg. 5, paragraph 10). 
Further disclosed by Jun as modified by Yoneda and Shigeaki wherein the performing of the
high-speed defrosting operation comprises selectively opening and closing the first bypass valve or the second bypass valve according to the temperature of the refrigerant in the outdoor heat exchanger (Shigeaki, pg. 4, Accordingly, the air temperature Ta (outside air temperature) flowing into the outdoor heat exchanger 5 and the refrigerant temperature T. on the inlet side of the outdoor heat exchanger 50 are detected by the sensors 26 and 24, and the detected temperatures are taken into the microcomputer 20, and if the difference obtained becomes greater than or equal to the set value X, it enters a state requiring defrosting. In the defrosting operation, the temperature of the compressor 1 needs to be higher than the set temperature y because the heat storage amount of the compressor is also used as a defrosting heat source, as described later. Therefore, the temperature of the compressor is replaced with the discharge gas temperature Td, and this temperature Td is detected by the sensor 23. If the detected temperature is equal to or lower than the set value y, the second solenoid valve 9 is energized to open the solenoid valve…when the outside air temperature iTd rises to the set temperature Tr, the second solenoid valve 9 is turned off and closed. Thereafter, the first solenoid valve 8 is energized, and the high-temperature and high-pressure refrigerant gas on the discharge side of the compressor is bypassed to the outdoor heat exchanger 5 to perform defrosting). Further, the normal defrosting operation in response to temperature changes is a result of the modification of references used in the rejection of claims 10.

    PNG
    media_image2.png
    358
    690
    media_image2.png
    Greyscale

Annotated Fig. 2 of Jun

    PNG
    media_image3.png
    406
    669
    media_image3.png
    Greyscale

Annotated Fig. 8 of Jun
Regarding claim 12, Jun as modified by Yoneda and Shigeaki disclose the method of claim 11
(see the modification of references used in the rejection of claim 11 above), wherein the performing of the high-speed defrosting operation (as best understood, see 112b rejections above) comprises, in response to the temperature of the refrigerant in the outdoor heat exchanger being lower than the predetermined reference temperature, opening the second bypass valve (Shigeaki, pg. 4, Accordingly, the air temperature Ta (outside air temperature) flowing into the outdoor heat exchanger 5 and the refrigerant temperature T. on the inlet side of the outdoor heat exchanger 50 are detected by the sensors 26 and 24, and the detected temperatures are taken into the microcomputer 20, and if the difference obtained becomes greater than or equal to the set value X, it enters a state requiring defrosting. In the defrosting operation, the temperature of the compressor 1 needs to be higher than the set temperature y because the heat storage amount of the compressor is also used as a defrosting heat source, as described later. Therefore, the temperature of the compressor is replaced with the discharge gas temperature Td, and this temperature Td is detected by the sensor 23. If the detected temperature is equal to or lower than the set value y, the second solenoid valve 9 is energized to open the solenoid valve), and in response to the temperature of the refrigerant in the outdoor heat exchanger being higher than or equal to the predetermined reference temperature, closing the second bypass valve (Shigeaki, pg. 4, when the outside air temperature iTd rises to the set temperature Tr, the second solenoid valve 9 is turned off and closed). Further, the operation of the second bypass valve by the processor in response to changes in temperature is a result of the modification of references used in the rejection of claims 10 and 11.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun as modified by Yoneda and Shigeaki as applied to claim 1 above, and further in view of Takenaka et al. (CN 107709900), hereinafter, Takenaka.
Regarding claim 2, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 1 (see the modification of references used in the rejection of claim 1 above), wherein the outdoor heat exchanger comprises:
However, Jun as modified by Yoneda and Shigeaki does not disclose a first row in which a tube connected to a pipe connected to the compressor is disposed;
a third row in which a tube connected to a pipe connected to the expansion device is disposed; and
a second row, which is disposed between the first row and the third row and in which a tube connecting the tube in the first row and the tube in the third row is disposed, wherein the defrosting bypass pipe is connected to the tube disposed in the second row.
Takenaka, in the same field of endeavor, teaches a first row (see annotated Fig. 2 of Takenaka below, first row A) in which a tube (Fig. 1, tube A-1) connected to a pipe (Fig. 1, connection tubing 14-11, 14-12) connected to the compressor (Fig. 1, compressor 1-1) is disposed;
a third row (see annotated Fig. 2 of Takenaka below, third row C) in which a tube (Fig. 1, tubing tube C-1) connected to a pipe (Fig. 1, connection tubing 13-11, 13-12) connected to the expansion device is disposed (Fig. 1, first throttling device 7-11, 7-12, 7-13); and
a second row (see annotated Fig. 2 of Takenaka below, second row B), which is disposed between the first row and the third row (see annotated Fig. 2 of Takenaka below, second row B is disposed between first row A and third row C) and in which a tube connecting the tube in the first row and the tube in the third row is disposed (see annotated Fig. 2 of Takenaka below, tube B-1 and B-2), wherein the defrosting bypass pipe (Jun, Fig. 2, bypass pipe 100 as modified by Yoneda) is connected to the tube disposed in the second row.
Therefore, it would have been obvious before the effective filing date of the claimed invention to replace the outdoor heat exchanger of the air conditioner of Jun as modified by Yoneda and Shigeaki with the multi rowed heat exchanger of Takenaka. One of ordinary skill in the art would have been motivated to make this modification because in the simultaneous heating and defrosting operations it is possible to defrost the exchangers one by one (Takenaka, pg. 25, paragraph 199).

    PNG
    media_image4.png
    1128
    596
    media_image4.png
    Greyscale

Annotated Fig. 2 of Takenaka
Regarding claim 3, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 2 (see the modification of references used in the rejection of claim 2 above), wherein in the outdoor heat exchanger, a flow direction of the refrigerant in the first row is opposite to a flow direction of the refrigerant in the second row (See annotated Fig. 2 of Takenaka below, tube A-1 of first row A is depicted to run in an upward facing direction and then turn to run in a downward facing direction when it becomes B-1 of second row B). Further, Takenaka discloses the refrigerant to enter the heat exchanger through connection tubing 14-11 and 14-12 and leave through connection tubing 13-11 and 13-12(Takenaka, pg. 12, paragraphs 92-93); this teaching in combination with the annotated Fig. 2 of Takenaka reads on claim 3 as the refrigerant will flow in one direction through tubing A-1 of first row A before turning and flowing the opposite direction through tube B-1 of second row B, finally turning again to flow in the opposite direction to second row B in third row C before exiting through connection tubing 13-11 and 13-12. Further, the flow of the refrigerant through the outdoor heat exchanger is a result of the modification of references used in the rejection of claim 2.

    PNG
    media_image4.png
    1128
    596
    media_image4.png
    Greyscale

Annotated Fig. 2 of Takenaka
Regarding claim 4, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 2 (see the modification of references used in the rejection of claim 2 above), wherein in the outdoor heat exchanger, a lower end (see annotated Fig. 2 of Takenaka, lower end E)  of the second row communicates with the first row (see annotated Fig. 2 of Takenaka, tube B-2 of second row B is in communication with first row A), and an upper end(see annotated Fig. 2 of Takenaka, upper end D)   of the second row communicates with the third row (see annotated Fig. 2 of Takenaka, tube B-1 of second row B is in communication with first row C). Further, the second row’s communication with the first and third rows is a result of the modification of references used in the rejection of claim 2 above. 

    PNG
    media_image4.png
    1128
    596
    media_image4.png
    Greyscale

Annotated Fig. 2 of Takenaka
Claim(s) 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (KR 20180104416), hereinafter, Jun in view of Yoneda (CN 1285907), hereinafter, Yoneda.
Regarding claim 13, Jun discloses an air conditioner (Fig. 2, air conditioning system 10), comprising:
a compressor (Fig. 2, compressor 45) configured to compress a refrigerant;
an indoor heat exchanger (Fig. 2, indoor heat exchanger 20) in fluid communication with the compressor (Fig. 2 depicts indoor heat exchanger 20 in fluid communication with compressor 45), and configured to perform heat exchange between the refrigerant and indoor air;
an outdoor heat exchanger (Fig. 2, outdoor heat exchanger 30) in fluid communication with the compressor (Fig. 2 depicts outdoor heat exchanger 30 in fluid communication with compressor 45), and configured to perform heat exchange between the refrigerant and outside air;
an expansion device (Fig. 2, expansion valve 50) disposed in a pipe (Fig. 2, third pipe 72 and fourth pipe 73) that connects the indoor heat exchanger and the outdoor heat exchanger (Fig. 2 depicts expansion valve 50 disposed in a pipe that connects the indoor and outdoor heat exchangers 20 and 30, respectively) and configured to expand the refrigerant;
Jun, discloses a bypass pipe 100 having a first end (Fig. 3, main bypass pipe 150) connected at a middle point of the outdoor heat exchanger (Fig. 3, second coupling pipe 130), and a second end (see annotated Fig. 2 of Jun below, second end A) connected to an inlet pipe (Fig. 2, seventh pipe 76) of the compressor and a bypass valve 110 however they are not taught to be used in a defrost operation.
Yoneda, in the same field of endeavor, teaches a defrosting bypass pipe (Fig. 7, bypass pipe 90);
	a defrosting bypass valve (Fig. 7, electromagnetic valve 91) disposed in the defrosting bypass pipe (Fig. 7 depicts electromagnetic valve 91 disposed in the bypass pipe 90) (Pg. 10, lines 19-21, when the reverse cycle defrosting operation process, by opening the electromagnetic valve 91, the exterior heat exchanger 83 flows to the main expansion valve 85 the liquid refrigerant from the bypass tube 90 into compressor 81).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the bypass line and valve of the air conditioner disclosed by Jun with the defrost bypass line and valve of Yoneda. One of ordinary skill in the art would have been motivated to make this modification because by cycling the defrost operation process, the time during which the heating operation is interrupted can be shorted to improve the heating comfort (Yoneda, Pg. 10, lines 24-25).
Regarding claim 17, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 13 (see the combination of references used in the rejection of claim 13 above), further comprising an accumulator (Jun, Fig. 2, gas-liquid separator 40) disposed between the outdoor heat exchanger and the compressor (Jun, Fig. 2 depicts gas-liquid separator 40 disposed between the outdoor heat exchanger and the compressor), wherein the defrosting bypass pipe comprises:
a common bypass pipe (Jun, Fig. 2, bypass pipe 100 as modified with the defrost function of Yoneda) connected to the outdoor heat exchanger;
a first bypass pipe (see annotated Fig.2 of Jun below, first bypass pipe B) branched from the common bypass pipe and connected to the inlet pipe of the compressor; and
a second bypass pipe (see annotated Fig. 8 of Jun below, second bypass pipe C) branched from the common bypass pipe and connected to an inlet pipe of the accumulator.
	Jun, discloses multiple embodiments of the air conditioning system 10. A first embodiment (Fig. 2) depicts a bypass pipe 100 with a bypass valve 100 connected from the outdoor heat exchanger 30 to the inlet of the compressor (Fig. 2, seventh pipe 76). A third embodiment of the air conditioner system denoted 10B (Fig. 8) depicts a bypass pipe 100b with a bypass valve 110b connected from the outdoor heat exchanger 30 to the inlet of the accumulator (Fig. 8, sixth pipe 75, gas-liquid separator 40). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the defrost bypass pipe of Jun as modified by Yoneda by combining the first and third embodiments of the bypass pipe disclosed in Jun to create a common bypass pipe that is branched both to the inlet of the compressor and to the inlet of the accumulator. One of ordinary skill in the art would have been motivated to make this modification to achieve the benefits of both bypassing the phased-changed refrigerant to the compressor so it no longer flows in the outdoor heat exchanger and sending refrigerant to the accumulator to allow for separation of the gas and liquid phased of the refrigerant so only gas-phase refrigerant is supplied to the compressor, ultimately improving the performance of the outdoor heat exchanger (Jun, pg. 9, paragraph 62; pg. 12, paragraph 122; pg. 5, paragraph 10). 

    PNG
    media_image2.png
    358
    690
    media_image2.png
    Greyscale

Annotated Fig. 2 of Jun

    PNG
    media_image3.png
    406
    669
    media_image3.png
    Greyscale

Annotated Fig. 8 of Jun
	Regarding claim 18, Jun as modified by Yoneda and Shigeaki disclose the air conditioner of claim 17 (see the combination of references used in the rejection of claim 17 above), wherein the defrosting bypass valve (as best understood, see 112b rejections above) comprises:
a first bypass valve (Jun, Fig. 2, bypass valve 110) disposed in the first bypass pipe (see annotated Fig.2 of Jun below, bypass valve 110 is disposed in first bypass pipe B); and
a second bypass valve (Jun, Fig. 2, bypass valve 110) disposed in the second bypass pipe (see annotated Fig. 8 of Jun below, bypass valve 110 is disposed second bypass pipe C).
Further, the first and second bypass valves are a result of the modification of references used in the rejection of claim 17 above. Additionally, the first and third embodiments of Jun (Fig. 2 and 8, respectively) both are configured with bypass valve 110, this configuration would be maintained when modified herein as claimed, resulting in each branch of the common bypass pipe comprising a bypass valve. 

    PNG
    media_image2.png
    358
    690
    media_image2.png
    Greyscale

Annotated Fig. 2 of Jun

    PNG
    media_image3.png
    406
    669
    media_image3.png
    Greyscale

Annotated Fig. 8 of Jun
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun as modified by Yoneda as applied to claim 1 above, and further in view of Takenaka et al. (CN 107709900), hereinafter, Takenaka.
Regarding claim 14, Jun as modified by Yoneda disclose the air conditioner of claim 13 (see the modification of references used in the rejection of claim 13 above), wherein the outdoor heat exchanger comprises:
However, Jun as modified by Yoneda does not disclose a first row in which a tube connected to a pipe connected to the compressor is disposed;
a third row in which a tube connected to a pipe connected to the expansion device is disposed; and
a second row, which is disposed between the first row and the third row and in which a tube connecting the tube in the first row and the tube in the third row is disposed, wherein the defrosting bypass pipe is connected to the tube disposed in the second row.
Takenaka, in the same field of endeavor, teaches a first row (see annotated Fig. 2 of Takenaka below, first row A) in which a tube (Fig. 1, tube A-1) connected to a pipe (Fig. 1, connection tubing 14-11, 14-12) connected to the compressor (Fig. 1, compressor 1-1) is disposed;
a third row (see annotated Fig. 2 of Takenaka below, third row C) in which a tube (Fig. 1, tubing tube C-1) connected to a pipe (Fig. 1, connection tubing 13-11, 13-12) connected to the expansion device is disposed (Fig. 1, first throttling device 7-11, 7-12, 7-13); and
a second row (see annotated Fig. 2 of Takenaka below, second row B), which is disposed between the first row and the third row (see annotated Fig. 2 of Takenaka below, second row B is disposed between first row A and third row C) and in which a tube connecting the tube in the first row and the tube in the third row is disposed (see annotated Fig. 2 of Takenaka below, tube B-1 and B-2), wherein the defrosting bypass pipe (Jun, Fig. 2, bypass pipe 100 as modified by Yoneda) is connected to the tube disposed in the second row.
Therefore, it would have been obvious before the effective filing date of the claimed invention to replace the outdoor heat exchanger of the air conditioner of Jun as modified by Yoneda with the multi rowed heat exchanger of Takenaka. One of ordinary skill in the art would have been motivated to make this modification because in the simultaneous heating and defrosting operations it is possible to defrost the exchangers one by one (Takenaka, pg. 25, paragraph 199).

    PNG
    media_image4.png
    1128
    596
    media_image4.png
    Greyscale

Annotated Fig. 2 of Takenaka
Regarding claim 15, Jun as modified by Yoneda disclose the air conditioner of claim 14 (see the modification of references used in the rejection of claim 14 above), wherein in the outdoor heat exchanger, a flow direction of the refrigerant in the first row is opposite to a flow direction of the refrigerant in the second row (See annotated Fig. 2 of Takenaka below, tube A-1 of first row A is depicted to run in an upward facing direction and then turn to run in a downward facing direction when it becomes B-1 of second row B). Further, Takenaka discloses the refrigerant to enter the heat exchanger through connection tubing 14-11 and 14-12 and leave through connection tubing 13-11 and 13-12(Takenaka, pg. 12, paragraphs 92-93); this teaching in combination with the annotated Fig. 2 of Takenaka reads on claim 3 as the refrigerant will flow in one direction through tubing A-1 of first row A before turning and flowing the opposite direction through tube B-1 of second row B, finally turning again to flow in the opposite direction to second row B in third row C before exiting through connection tubing 13-11 and 13-12. Further, the flow of the refrigerant through the outdoor heat exchanger is a result of the modification of references used in the rejection of claim 14.

    PNG
    media_image4.png
    1128
    596
    media_image4.png
    Greyscale

Annotated Fig. 2 of Takenaka
Regarding claim 16, Jun as modified by Yoneda disclose the air conditioner of claim 14 (see the modification of references used in the rejection of claim 14 above), wherein in the outdoor heat exchanger, a lower end (see annotated Fig. 2 of Takenaka, lower end E)  of the second row communicates with the first row (see annotated Fig. 2 of Takenaka, tube B-2 of second row B is in communication with first row A), and an upper end(see annotated Fig. 2 of Takenaka, upper end D)   of the second row communicates with the third row (see annotated Fig. 2 of Takenaka, tube B-1 of second row B is in communication with first row C). Further, the second row’s communication with the first and third rows is a result of the modification of references used in the rejection of claim 14 above. 

    PNG
    media_image4.png
    1128
    596
    media_image4.png
    Greyscale

Annotated Fig. 2 of Takenaka
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (WO 2019073621) discloses similar bypass pipes, bypass valves and defrost operation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is (571)272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON MOORE/Examiner
Art Unit 3763
09/29/2022                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763